DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/14/2022 has been entered. Claims 1 and 14 have been amended. Claims 1-18 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Office Action mailed on 6/14/2022. Unfortunately, the claims have been amended such that they read onto different prior art as detailed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Accashian (US Patent No. 3706432).
Regarding claim 1, Accashian teaches a rotorcraft, comprising: a main rotor system (Figures 1 and 2); a tail boom (Figures 1 and 2); a tail rotor carried by the tail boom (Figures 1 and 2); a horizontal stabilizer carried by the tail boom (Figures 1 and 2, element A. Figures 3-6), the horizontal stabilizer comprising a leading edge and the leading edge being movable about an axis of rotation relative to the tail boom (Figures 1-6. Col. 2, line 61- Col. 3, line 2); and a horizontal stabilizer control system configured to control the horizontal stabilizer to maximize airflow to the main rotor without requiring a change in pitch of the main rotor system (Abstract. Col. 2, line 61- Col. 3, line 2).
Regarding claim 2, Accashian teaches the invention discussed in claim 1, wherein the horizontal stabilizer control system is configured to recognize forward flight of the rotorcraft (Per the abstract, the horizontal control system is controlled by a pilot-controlled linkage. As such, the pilot is a part of the control system and capable of recognizing forward flight of the rotorcraft).
Regarding claim 8, Accashian teaches the invention discussed in claim 1, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer to provide a minimum drag position of the rotorcraft (Per the abstract, the horizontal control system is controlled by a pilot-controlled linkage. As such, the pilot is a part of the control system and capable of controlling the horizontal stabilizer such that it is in a minimum drag position of the rotorcraft).
Regarding claim 9, Accashian teaches the invention discussed in claim 8, wherein the horizontal stabilizer control system is configured to temporarily base control of the horizontal stabilizer position on supporting efficient maneuvering rather than minimum drag (Per the abstract, the horizontal control system is controlled by a pilot-controlled linkage. As such, the pilot is a part of the control system and capable of controlling the horizontal stabilizer such that it supports efficient maneuvering rather than minimum drag).
Regarding claim 10, Accashian teaches the invention discussed in claim 9, wherein the horizontal stabilizer control system is configured to return control of the horizontal stabilizer position to support a minimum drag position of the rotorcraft instead of efficient maneuvering of the rotorcraft (The response to claim 8 satisfies this limitation).
Regarding claim 11, Accashian teaches the invention discussed in claim 10, wherein the horizontal stabilizer control system is configured to recognize a return to substantially level fast forward flight (Per the abstract, the horizontal control system is controlled by a pilot-controlled linkage. As such, the pilot is a part of the control system and capable of controlling the horizontal stabilizer such that the pilot may recognize a return to a substantially level fast forward flight).
Regarding claim 12, Accashian teaches the invention discussed in claim 11, wherein the horizontal stabilizer control system is configured to resume controlling the horizontal stabilizer position to achieve a minimum drag position of the rotorcraft (The responses to claims 8 and 10 satisfy this limitation).
Regarding claim 13, Accashian teaches the invention discussed in claim 1, wherein the horizontal stabilizer control system is configured to receive information indicative of a need to enter an autorotation descent (Per the abstract, the horizontal control system is controlled by a pilot-controlled linkage. As such, the pilot is a part of the control system and capable of recognizing a need to enter an autorotation descent).

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grohmann et al. (US 20140326825 A1).
Regarding claim 1, Grohmann teaches a rotorcraft, comprising: a main rotor system (Figure 1); a tail boom (Figure 1); a tail rotor carried by the tail boom (Figures 1-2); a horizontal stabilizer carried by the tail boom (Figures 1-2), the horizontal stabilizer comprising a leading edge (Figures 1-2) and the leading edge being movable about an axis of rotation relative to the tail boom (¶ [0053-0075, 0113-0155]); and a horizontal stabilizer control system configured to control the horizontal stabilizer to maximize airflow to the main rotor without requiring a change in pitch of the main rotor system (¶ [0053-0075, 0113-0155]).
Regarding claim 2, Grohmann teaches the invention discussed in claim 1, wherein the horizontal stabilizer control system is configured to recognize forward flight of the rotorcraft (¶ [0067-0068]).
Regarding claim 3, Grohmann teaches the invention discussed in claim 2, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position for a minimum drag position of the rotorcraft (¶ [0059, 0063, 0067-0068]).
Regarding claim 4, Grohmann teaches the invention discussed in claim 3, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to achieve the predetermined horizontal stabilizer position (¶ [0059, 0063, 0067-0068]).
Regarding claim 5, Grohmann teaches the invention discussed in claim 4, wherein the horizontal stabilizer control system is configured to receive information indicative of an actual or predicted instability or disturbance of the rotorcraft from the minimum drag position (¶ [0067-0068, 0079-0087]).
Regarding claim 6, Grohmann teaches the invention discussed in claim 5, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position for counteracting the actual or predicted deviation of the rotorcraft from the minimum drag position (¶ [0067-0068, 0079-0087]).
Regarding claim 7, Grohmann teaches the invention discussed in claim 6, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to deviate from the predetermined horizontal stabilizer position associated with the minimum drag position to counteract or prevent the actual or predicted deviation of the rotorcraft from the minimum drag position, respectively (¶ [0067-0068, 0079-0087]).
Regarding claim 8, Grohmann teaches the invention discussed in claim 1, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer to provide a minimum drag position of the rotorcraft (¶ [0059, 0063, 0067-0068]).
Regarding claim 9, Grohmann teaches the invention discussed in claim 8, wherein the horizontal stabilizer control system is configured to temporarily base control of the horizontal stabilizer position on supporting efficient maneuvering rather than minimum drag (¶ [0080-0082, 0102-0107]).
Regarding claim 10, Grohmann teaches the invention discussed in claim 9, wherein the horizontal stabilizer control system is configured to return control of the horizontal stabilizer position to support a minimum drag position of the rotorcraft instead of efficient maneuvering of the rotorcraft (The responses to claims 8 and 9 demonstrate that the control system is configurable to these limitations).
Regarding claim 11, Grohmann teaches the invention discussed in claim 10, wherein the horizontal stabilizer control system is configured to recognize a return to substantially level fast forward flight (The response to claim 8 satisfies this physical limitation and demonstrate that the control system may be considered so configurable).
Regarding claim 12, Grohmann teaches the invention discussed in claim 11, wherein the horizontal stabilizer control system is configured to resume controlling the horizontal stabilizer position to achieve a minimum drag position of the rotorcraft (the responses to claims 5-9 satisfy the physical limitations and demonstrate that the control system may be considered so configurable).

	EXAMINER’S NOTE: The independent claim is broadly written such that at least the following documents would also warrant rejection under 35 USC § 102: 
Kuczynski (EP 0007317 A2)- Rotorcraft comprising all claimed limitations to include horizontal stabilizer and actuator under control of pilot or electronic control system. 
Rabouyt (FR 2591187 A1)- Rotorcraft comprising all claimed limitations to include horizontal stabilizer and actuator under control of pilot or electronic control system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grohmann et al. . (US 20140326825 A1) in view of Connaulte et al. (US 20140054411 A1).
Regarding claim 13, Grohmann teaches the invention discussed in claim 1, teaches the invention discussed in claim 1, but fails to specifically teach wherein the horizontal stabilizer control system is configured to receive information indicative of a need to enter an autorotation descent. However, control systems capable of monitoring information indicative of a need to enter an autorotation descent are well known in the art as is witnessed by the abstract and ¶ [0013] of Connaulte. Further, Grohmann’s control system comprises all of the requisite monitoring parameters that would indicate whether or not the aircraft needed to enter autorotation (¶ [0067-0068, 0114-0155]) teach the use of a computer system communicating with sensors as a part of Grohmann’s control system capable of determining linear and angular speed, altitude, and attitude during the takeoff, hover, and cruising, phases of the aircraft). It would have been obvious to one of ordinary skill in the art prior to the effective date to specify that Grohmann’s control system could monitor the parameters required to indicate a need of entering autorotation,  in order to safely land in the event of an emergency.

Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grohmann et al. . (US 20140326825 A1) in view of Connaulte et al. (US 20140054411 A1) and in further view of Accashian (US Patent No. 3706432).
Regarding claim 14, Grohmann in view of Connaulte teaches the invention discussed in claim 13, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position during the respective phases of flight (¶ [0053-0075, 0113-0155]). As noted in the response to claim 13, Connaulte specifically teaches the airflow into the main rotor needs to be maximized during autorotation descent to generate lift and provide a braking source for a descending rotorcraft.  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Grohmann’s control system could query a lookup table for a predetermined horizontal stabilizer position to minimize lift generated by the rotorcraft during autorotation and maximize airflow into the main rotor system (as taught by Connaulte). 
Grohmann in view of Connaulte depicts a rough sketch of a rotorcraft, and fails to specifically teach a rotorcraft further comprising a plurality of wings.  However, rotorcraft designed with a plurality of wings and analogous horizontal stabilizer systems were well known prior to effective filing date, as is witnessed by Figures 1 and 2 of  Accashian. It would have been obvious to one of ordinary skill in the art to specify that Grohmann’s rotorcraft comprised a plurality of wings like those of Accashian, and was configured to query a lookup table for a predetermined horizontal stabilizer position for minimizing lift generated by the plurality of wings of the rotorcraft during autorotation and maximizing airflow to a main rotor system of the rotorcraft, in order to safely land in the event of an emergency. Alternatively, it also would have been obvious to one of ordinary skill in the art to modify Accashian with the analogous horizontal stabilizer control system of Grohmann, in view of the autorotation knowledge demonstrated by Connaulte to specify that Accashian’s rotorcraft was configured to query a lookup table for a predetermined horizontal stabilizer position for minimizing lift generated by the plurality of wings of the rotorcraft during autorotation and maximizing airflow to a main rotor system of the rotorcraft, in order to safely land in the event of an emergency. 
Regarding claim 15, Grohmann in view of Connaulte and further view of Accashian (hereinafter referred to as the combination of Grohmann) teaches the invention discussed in claim 14, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to achieve the predetermined horizontal stabilizer position (¶ [0059, 0063, 0067-0068, 0114-0155] of Grohmann) for minimizing lift generated by the wings and maximizing airflow to the main rotor system (The combination of Grohmann teaches the physical limitations and may be considered so configurable as autorotation is well known in the art).
Regarding claim 16, the combination of Grohmann teaches the invention discussed in claim 15, wherein the horizontal stabilizer control system is configured to, after entering autorotation, receive information indicative of an actual or predicted deviation from the minimized wing lift position of the rotorcraft (¶ [0067-0068, 0114-0155] of Grohmann teach the use of a computer system communicating with sensors as a part of Grohmann’s control system capable of determining linear and angular speed, altitude, and attitude during the takeoff, hover, and cruising, phases of the aircraft. ¶ [0067-0068, 0079-0087] teaches the horizontal stabilizer control system configured to query a lookup table for a predetermined horizontal stabilizer position for counteracting the actual or predicted deviation of the rotorcraft from a predetermined position. Thus, the control system satisfies the physical limitations and may be configurable as such while the aircraft was in autorotation). 
Regarding claim 17, the combination of Grohmann teaches the invention discussed in claim 16, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position for minimizing lift generated by the wings during autorotation and maximizing airflow to the main rotor system (The responses to claims 14-16 satisfy the limitations of this claim and may be configurable as such while the aircraft was in autorotation).
Regarding claim 18, the combination of Grohmann teaches the invention discussed in claim 17, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to achieve the predetermined horizontal stabilizer position for minimizing lift generated by the wings and maximizing airflow to the main rotor system (The responses to claims 14-17 satisfy the limitations of this claim and may be configurable as such while the aircraft was in autorotation).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Eglin (US 20160090176 A1)- Rotorcraft stabilizer control system that in combination may also render some of the dependent claims obvious. 
Morel (EP 3091413 A1) – Rotorcraft stabilizer control system that in combination may also render some of the dependent claims obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644